Citation Nr: 1531037	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  

Although the RO adjudicated the claim for service connection of a bilateral foot disability as a single issue, the Board notes that pes planus and plantar fasciitis are separate disabilities.  In the decision below, the Board has reopened the Veteran's claim for service connection for bilateral foot disability, and then bifurcated the claims for service connection for pes planus and plantar fasciitis into separate issues.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2008 rating decision denied service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis. 

2.  Evidence received since the October 2008 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis.

3.  The Veteran's pre-existing bilateral pes planus was noted on entry to service and did not increase in severity during service. 

4.  The Veteran's current low back disability, variously diagnosed as chronic back pain, lumbar sprain, and lumbar strain, first developed many years after discharge from service and is unrelated to the Veteran's military service, including the one time he complained of back pain during service following a twisting injury.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence to reopen the claim of service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis, has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a pre-existing bilateral pes planus disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

4.  The criteria for service connection for low back strain have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis, has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

In September 2011, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records, and correctional institute medical records.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims decided below.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim to Reopen

The Veteran's claim for service connection for pes planus and plantar fasciitis was denied by an unappealed October 2008 rating decision.  The Veteran did not submit a notice of disagreement (NOD) or submit new and material evidence within a year of this decision.  Absent a perfected appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014). 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence upon which the RO formulated the November 2009 decision includes the service treatment records (STRs) and VA treatment records.  The October 2008 final rating decision denied the Veteran's claim for service connection for a bilateral foot disorder noting that the VA medical records did not indicate any treatment or diagnosis relating to a foot disability.  The VA medical records obtained since the October 2008 final rating decision contain diagnoses of both pes planus and plantar fasciitis.  Given that there was no medical evidence of a current foot disorder at the time of the October 2008 rating decision, the Board finds that the new VA medical evidence, which shows that the Veteran currently has both pes planus and plantar fasciitis, is material to the Veteran's claim.  As new and material evidence has been received, the claim for service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis, is reopened.

III.  Pre-existing Pes Planus Claim

The Veteran asserts that he should be granted service connection for bilateral pes planus.  He has reported pain in the feet and that corrective soles do not work.  The Veteran has made no specific assertions that his bilateral pes planus increased in severity during service.  

The Veteran's September 1986 examination for entry to service contains a notation that the Veteran had moderate pes planus, asymptomatic, not considered disabling.  Consequently the presumption of soundness does not attach.  See 38 C.F.R. § 3.304.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In this case, the Board finds that the Veteran's pre-existing bilateral pes planus did not increase in severity during service.  This finding is supported by the STRs which show only one reference to pes planus.  A May 1988 STR noted mild pes planus and then attributed the Veteran's complaints of foot pain to plantar fasciitis.  The Board notes that the STRs show numerous complaints of foot pain and all such complaints were attributed to plantar fasciitis.  The December 1988 examination for discharge from service makes no reference to pes planus, which is also evidence indicating that the Veteran's pes planus did not increase in severity during service.  Additionally, a February 2012 VA examination report provides evidence that the Veteran's bilateral pes planus did not increase in severity during service.  The VA examiner pointed out that on entry to service the Veteran was noted to have moderate asymptomatic bilateral pes planus, and that currently the Veteran's pes planus is only mild on the left and minimal on the right.  The VA examiner opined that it was less likely than not that the Veteran's bilateral pes planus was aggravated beyond its natural progression by his military service.  All of the above evidence indicates that the Veteran's pre-existing bilateral pes planus did not increase in severity during service.  

Based on the above, the Board finds that the Veteran's bilateral pes planus did not increase in severity during service.  Accordingly, the Veteran's pre-existing bilateral pes planus was not aggravated by service and service connection for bilateral pes planus is not warranted.  38 C.F.R. § 3.306.
 
IV.  Low Back Strain

The Veteran contends that he has a low back strain disability due to his military service and that service connection is warranted for this disability. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records show that in July 1988, the Veteran complained of a one day history of low back pain.  He reported that he had slipped, twisting his back.  He stated that at that time his back did not hurt, but that the pain developed later.  The Veteran reported non radiating lumbar pain on both sides, aggravated by forward and twisting motions.  Examination of the lower extremities was normal, deep tendon reflexes were intact and the Veteran had no voiding or bowel problems.  The assessment was low back pain and the Veteran was put on light duty for the week.  The remainder of the STRs, including the December 1988 discharge examination report are silent to any low back complaints.  

VA treatment records dating from April 1996 show that the Veteran first complained of low back pain in January 2008.  The Veteran reported that he was in a car accident three weeks prior at which time he injured his knee.  Another January 2008 VA outpatient notes that the Veteran had pain in the lower back that would come and go.  He reported onset of the back pain at about a year ago.  

The Veteran's medical records from his incarceration show that he complained of back pain in November 2009.  In June 2010, the Veteran reported that he had had back pain for one year.  The Veteran was noted to have acute back pain.  

An August 2010 VA treatment record indicates that the Veteran reported intermittent back pain and the examiner stated that the back pain was musculoskeletal and likely from overuse.  In September 2011, the Veteran complained of back pain on and off for the last 25 years.  September 2011 x-rays revealed the Veteran to have a normal spine.  A September 2013 VA treatment record notes full range of motion of the back.

On VA examination in February 2012, the examiner noted that the Veteran was seen on July 19, 1988 for low back pain.  He had just slipped and twisted his lower back at that time.  That was the only time that the Veteran was seen medically for low back pain while he was on active duty.  The Veteran stated that he never had any other specific injuries to his low back.  The Veteran reported that he had not worked since November 2011.  Prior to that, he was a welder.  The Veteran stated that his low back pain became a consistent problem starting in about the late 1990's.  The VA examiner diagnosed the Veteran's back disability as lumbar sprain.  He noted that imaging studies of the Veteran's thoracolumbar spine revealed no arthritis or other abnormalities.  He opined that it was less likely than not that the Veteran's current low back condition is related the back injury he sustained while in service.  The examiner noted that the one-time minor sounding low back strain in 1988 would have been expected to resolve shortly thereafter with no residuals.  The examiner noted that the Veteran went on to work as a welder from 1995-2011 and stated that his low back pain became a consistent problem starting in about the late 1990's which was about 10 years after his in-service injury.

A July 2012 VA outpatient record notes that the Veteran reported that his low back pain began 12 years ago.   

The Board has considered the Veteran's lay statements asserting that his current back pain is due to an in-service injury.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific question in this case, whether the Veteran has a current low back disability due to the one back injury during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The most probative evidence of record consists of the February 2012 VA medical opinion indicating that the Veteran's current low back disability is unrelated to the complaints of back pain during service.  Furthermore, the VA examiner reviewed the evidence of record and provided a rationale supporting his opinion.  The Board also notes that the VA medical opinion is supported by the medical evidence of record, which indicates that after service, the Veteran first started complaining of back pain in January 2008 and at that time he reported that he had had the back pain for about a year.  The Board also notes that there are no medical opinions linking the Veteran's current back complaints to service. 

As the weight of the competent evidence is against a finding that the Veteran's current low back disorder is related to service, the Board finds that the preponderance of the evidence is against the claim, and that the claim for service connection for low back strain must be denied.  See Gilbert, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim of service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis, is reopened.

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for low back strain is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

The Board finds that the February 2012 VA examination of the feet was inadequate to the extent that it did not discuss the Veteran's plantar fasciitis disability.  The Board notes that the Veteran's service treatment records contain numerous records showing treatment for plantar fasciitis pain.  The Veteran's VA treatment records from October 2011 indicate that the Veteran currently has bilateral plantar fasciitis.  The Veteran must be provided another VA examination of the feet and the VA examiner must discuss the Veteran's numerous in-service episodes of plantar fasciitis and provide an opinion as to whether the Veteran currently has a plantar fasciitis disability that is related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the claims file.
 
2.  After the above action has been accomplished, afford the Veteran a VA examination of the feet.  The Veteran's claims folder must be provided to the examiner for review.  The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran currently has plantar fasciitis disability of the feet that first developed during service or is otherwise related to service.  The VA examiner should discuss the numerous complaints of plantar fasciitis pain during service as well as the current diagnoses of plantar fasciitis.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completion of the above development, readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


